Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 6/29/2021.
Response to Arguments
Applicant's arguments filed 6/29/21 have been fully considered but they are not found persuasive.
Essentially, the applicants argue that support for the contested limitation of “generating, during initialization of a computing device, by the hypervisor executing on the computing device a plurality of tokens, each token uniquely corresponding to an operating system present on the computing device” can be found obvious from the pre-grant published specification paragraph 0039, where it is taught that if there are multiple OSs present in the computer system, the hypervisor generates an individual token for each of them…after the power supply is turned on.  The applicant argues that the contested language would have been obvious because “the person of ordinary skill in the art would understand that initialization of the computing device takes place after the power supply is turned on.”  The examiner agrees that initialization of the computing device happens after the power supply is turned on.  However, this does not provide support for the generation of the tokens during initialization of the computing device.  
Note that everything a computer does happens “after the power supply is turned on”.  If a computer is running for 10 years without the power supply being turned off, then everything it does for those 10 years is “after the power supply is turned on”.  The applicants’ attempt to rely on the language of “the token is generated once during the working of the computer system (after 
This does not teach that “the initialization of the computer” is when the tokens are generated.  Rather, it simply teaches that the computer is powered on and working when the tokens are generated.
As described in the rejection, and not addressed by the applicants, the only specific pinpoint of when the tokens are generated in the specification appears to be “the token itself is generate by the hypervisor 120 at the time of its first call (step 210 in Fig. 2)”.  Step 210 in Fig. 2 is labeled “request to hypervisor from trusted program”.  This does not provide proper support for generating tokens during initialization of a computing device.  
Because the applicants have failed to show were proper support for these claim limitations can be found, the examiner has maintained the objections and rejections presented below.
All objections and rejections not set forth below have been withdrawn.
Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18, and 20 have been examined.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In this case, the applicants have amended the claims to recite “generating, during initialization of a computing device, by the hypervisor executing on the computing device a plurality of tokens, each token uniquely corresponding to an operating system present on the computing device”. While there is support for portions of this limitation, there is not support for the limitation as a whole.  The applicants have not pointed to where support for such a limitation can be found, and the examiner is unable to find such support in the specification.  While Paragraph 0039 appears to provide support for the hypervisor generating the tokens unique for each OS present in the system, there is no support for generating the plurality of tokens during initialization of a computing device.  Rather, the specification indicates that the tokens are generated “at the time of its first call” (the first time the trusted program sends a request to hypervisor).  The specification mentions initialization of operating systems, but does not discuss or require that the initialization of the operating systems occurs during initialization of the computing device.  The specification does not discuss or require that the first call by an operating system occurs during initialization of the computing system.  As such, the person of ordinary skill in the art would be unable to ascertain whether or not the applicants were, at the time of the effective filing date, in possession of the invention as claimed.  As such, the claims are rejected for failing to meet the written description requirement of 35 USC 112(a).

Conclusion
Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18, and 20 have been rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491